ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-164, concluding that ROBERT J. DE MERS, JR., of PATERSON, who was admitted to the bar of this State in 1986, should be reprimanded for violating RPC 1.13(b) (a lawyer representing an organization shall proceed as reasonably necessary in the best interest of the organization, when the lawyer is aware that an officer, employee or other person associated with the organization is engaged in action that is a violation of the law), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
*377It is ORDERED that ROBERT J. DE MERS, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.